                     Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 1 of 7




 1                                                                  The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                                               UNITED STATES DISTRICT COURT
 7
                                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                      AT TACOMA

 9   WILLIAM T. WHITMAN, individually and on                   No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
10                                                             DEFENDANT STATE FARM LIFE
                                                               INSURANCE COMPANY’S REPLY
11
                            Plaintiff,                         MEMORANDUM IN FURTHER SUPPORT
12                                                             OF ITS MOTION TO AMEND THE CLASS
                v.                                             CERTIFICATION SCHEDULE AND
13                                                             ENLARGE PAGE LIMITS FOR RELATED
     STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation                                   BRIEFING
14

15                          Defendant.

16              State Farm respectfully submits this reply memorandum in further support of its motion,

17   under Rule 6(b) of the Federal Rules of Civil Procedure and Local Rules 7(f) and 7(j), to amend

18   the Court’s July 17, 2020 Order Setting Class Pre-Certification Deadlines and to enlarge the page

19   limits on related briefing.

20                                                    ARGUMENT

21              Plaintiff’s half-hearted opposition assumes that discovery in this case is complete and the

22   record in this case has been established. But State Farm is not willing to hamstring the Court by

23   forcing it to rely solely on regurgitated evidence from the Bally and Vogt cases. Plaintiff does

24   not dispute that the parties must be allowed time to develop a factual record that will allow the

25   Court to make a meaningful determination around certification issues. See, e.g., King’s Choice

     STATE FARM LIFE’S REPLY MEMORANDUM                                    Betts
                                                                           Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                                   Mines
     AMEND THE CLASS CERTIFICATION                            -1-          One Convention Place
                                                                           Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                                  701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                              Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 2 of 7




 1   Neckwear, Inc. v. FedEx Corp., No. 07-cv-02775 (DMC), 2007 WL 4554220, at *8 (D.N.J. Dec.

 2   21, 2007); Moore v. Walter Coke, Inc., 294 F.R.D. 620, 630-31 (N.D. Ala. 2013). By this

 3   motion, Defendant simply requests a discovery and briefing schedule that ensures the most

 4   informative and developed record – in this case – for all parties and the Court.

 5              Rather than allowing sufficient time to develop the record, Plaintiff argues that no

 6   discovery or Daubert motions are needed here merely because it intends to use the same expert

 7   as Bally and Vogt. This is misplaced, for at least two reasons:

 8              First, an amended scheduling order would ensure that there is a complete record before a

 9   motion for class certification, as required under the FRCP. The records in Bally and Vogt are

10   insufficient because they are (i) in other states governed by different laws, (ii) based on entirely

11   different data sets and policyholders, (iii) brought by different plaintiffs, and (iv) involve

12   different counsel. State Farm is entitled to sufficient time to prepare its defense in this case and

13   is not obligated to speculate as to who will serve as this Plaintiff’s expert (or experts), the content

14   of their opinions, or whether the opinions will be the same under Washington law as under the

15   laws of other states. State Farms intends to depose whoever Plaintiff puts forward as an expert.

16   Even if that is Mr. Witt, State Farm is entitled to question his opinions in this case. And then,

17   upon learning the answers to its questions, State Farm can prepare its defense to this case, not

18   another case in another forum with another plaintiff under different laws. Put simply, until the

19   expert report and depositions are finalized in this matter, State Farm cannot properly prepare its

20   rebuttal of expert opinions in this case.

21              Moreover, the differences go beyond whoever Plaintiff’s expert will be and whatever

22   Plaintiff’s expert will say. There will be different fact witnesses in this case, there are different

23   policies, and there is a different proposed class. State Farm cannot be charged with knowing

24   what is being done by other counsel in other cases under different circumstances for purposes of

25
     STATE FARM LIFE’S REPLY MEMORANDUM                                    Betts
                                                                           Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                                   Mines
     AMEND THE CLASS CERTIFICATION                         -2-             One Convention Place
                                                                           Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                                  701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                              Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 3 of 7




 1   defending this case. State Farm has the right to put forth a full defense of this case on the merits

 2   presented in this proceeding.

 3              Second, those other cases and the lessons within them inform this motion’s timing.

 4   Although Plaintiff claims discovery in other cases obviates the need for additional time for

 5   discovery in this case, the opposite is true. While different and distinct, the learning curve from

 6   the other cases, their complexity, and their myriad issues around expert discovery has made plain

 7   that additional time beyond the current schedule is needed. State Farm’s scheduling request

 8   seeks sufficient time so the parties can place before Court the facts and authorities needed to

 9   conduct the rigorous Rule 23 analysis.1

10              DATED this 28th day of January, 2021.

11                                                                   BETTS, PATTERSON & MINES, P.S.

12
                                                                     By    /s Joseph D. Hampton
13
                                                                     By    /s Kara A. Tredway
14                                                                       Joseph D. Hampton, WSBA #15297
                                                                         Kara A. Tredway, WSBA #44984
15                                                                   Betts, Patterson & Mines, P.S.
                                                                     One Convention Place, Suite 1400
16                                                                   701 Pike Street
                                                                     Seattle WA 98101-3927
17
                                                                     Telephone: (206) 292-9988
18                                                                   Facsimile: (206) 343-7053
                                                                     E-mail:       jhampton@bpmlaw.com
19                                                                   E-mail:       ktredway@bpmlaw.com
20

21

22

23   1
       Plaintiff admits that he is previously agreed to enlarge page limits, yet “clarifies” that an enlargement may not be
24   needed. Ignoring Plaintiff’s semantics, State Farm only emphasizes that it intends to offer four expert reports, each
     of whom will provide a detailed opinion, which both apart and combined, will be extraordinarily complex. Along
     with challenging Plaintiff’s expert(s), State Farm seeks additional pages in the service of clarity.
25
     STATE FARM LIFE’S REPLY MEMORANDUM                                               Betts
                                                                                      Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                                              Mines
     AMEND THE CLASS CERTIFICATION                                  -3-               One Convention Place
                                                                                      Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                                             701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                                         Seattle, Washington 98101-3927
                                                                                      (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 4 of 7




 1                                                   STINSON LLP

 2
                                                     By    /s Todd Noteboom, pro hac vice
 3
                                                         Todd Noteboom, pro hac vice
 4                                                   Stinson LLP
                                                     50 South Sixth Street, Suite 2600
 5                                                   Minneapolis, MN 55402
                                                     Telephone: 612-335-1894
 6                                                   E mail:      todd.noteboom@stinson.com
 7
                                                     STINSON LLP
 8

 9                                                   By    /s Jeremy A. Root, pro hac vice
                                                         Jeremy A. Root, pro hac vice
10                                                   Stinson LLP
                                                     50 South Sixth Street, Suite 2600
11
                                                     Minneapolis, MN 55402
12                                                   Telephone: 612-335-1894
                                                     E mail:       jeremy.root@stinson.com
13

14                                                   ALSTON & BIRD
15

16                                                   By    /s Cari Dawson, pro hac vice
                                                     By    /s Tiffany Powers, pro hac vice
17                                                       Cari Dawson, pro hac vice
                                                         Tiffany Powers, pro hac vice
18                                                   Alston & Bird
19                                                   One Atlantic Center
                                                     1201 West Peachtree Street, Suite 4900
20                                                   Atlanta, GA 30309-3424
                                                     Telephone: 404-881-7000
21                                                   Fax:          404-881-7777
                                                     E mail:       tiffany.powers@alston.com
22                                                   E mail:       cari.dawson@alston.com
23
                                                     Attorneys for Defendant State Farm Life
24                                                   Insurance Company

25
     STATE FARM LIFE’S REPLY MEMORANDUM                           Betts
                                                                  Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                          Mines
     AMEND THE CLASS CERTIFICATION                  -4-           One Convention Place
                                                                  Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                         701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                     Seattle, Washington 98101-3927
                                                                  (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 5 of 7




 1                                          CERTIFICATE OF SERVICE

 2              I, Joseph D. Hampton, hereby certify that on January 28, 2021, I electronically filed the

 3   following:

 4                         Defendant State Farm Life Insurance Company’s Reply Memorandum In
                            Further Support Of Its Motion To Amend The Class Certification Schedule
 5                          And Enlarge Page Limits For Related Briefing; and
 6                         Certificate of Service;
 7              with the Court using the CM/ECF system which will send notification of such filing to
 8   the following:
 9              Counsel for Plaintiff Whitman:               Counsel for Plaintiff Whitman:
10              Kim D. Stephens                              John J Schirger, pro hac vice
                Rebecca Luise Solomon                        Joseph M Feierabend, pro hac vice
11              Tousley Brain Stephens                       Miller Schirger LLC
                1700 Seventh Avenue, Suite 2200              4520 Main Street, Suite 1570
12              Seattle, WA 98101                            Kansas City, MO 64111
                206-682-5600                                 E-mail:
13
                E-mail: kstephens@tousley.com                jschirger@millerschirger.com
14              E-mail: rsolomon@tousley.com                 E-mail:
                                                             jfeierabend@millerschirger.com
15              Counsel for Plaintiff Whitman:               Counsel for Plaintiff Whitman:
                Ethan M Lange, pro hac vice                  Stephen R Basser, pro hac vice
16              Matthew W. Lytle, pro hac vice               Barrack Rodos & Bacine
                Norman E. Siegel, pro hac vice               600 W. Broadway, Suite 900
17
                Lindsay T. Perkins, pro hac vice             San Diego, CA 92101
18              Stueve Siegel Hanson                         E-mail: sbasser@barrack.com
                460 Nichols Road, Suite 200
19              Kansas City, MO 64112
                E-mail: lange@stuevesiegel.com
20              E-mail: mlytle@millerschirger.com
                E-mail: siegel@stuevesiegel.com
21
                E-mail: perkins@stuevesiegel.com
22

23

24

25
     STATE FARM LIFE’S REPLY MEMORANDUM                                     Betts
                                                                            Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                                    Mines
     AMEND THE CLASS CERTIFICATION                          -5-             One Convention Place
                                                                            Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                                   701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                               Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 6 of 7




 1              Counsel for Plaintiff Whitman:
                Joseph Gentile
 2              Ronen Sarraf
                14 Bond Street #212
 3
                Great Neck, NY 11021
 4              E-mail: joseph@sarrafgentile.com
                E-mail: ronen@sarrafgentile.com
 5
                Dated this 28th day of January, 2021.
 6
                                                        BETTS, PATTERSON & MINES, P.S.
 7

 8
                                                        By    /s Joseph D. Hampton
 9                                                      By    /s Kara A. Tredway
                                                            Joseph D. Hampton, WSBA #15297
10                                                          Kara A. Tredway, WSBA #44984
                                                        Betts, Patterson & Mines, P.S.
11                                                      One Convention Place, Suite 1400
                                                        701 Pike Street
12
                                                        Seattle WA 98101-3927
13                                                      Telephone: (206) 292-9988
                                                        Facsimile: (206) 343-7053
14                                                      E-mail:       jhampton@bpmlaw.com
                                                        E-mail:       ktredway@bpmlaw.com
15

16
                                                        STINSON LLP
17

18                                                      By /s Todd A. Noteboom (pro hac vice)
                                                            Todd A. Noteboom, pro hac vice
19                                                      Stinson LLP
20                                                      50 South Sixth Street, Suite 2600
                                                        Minneapolis, MN 55402
21                                                      Telephone: 612-335-1894
                                                        E mail:      todd.noteboom@stinson.com
22

23

24

25
     STATE FARM LIFE’S REPLY MEMORANDUM                             Betts
                                                                    Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                            Mines
     AMEND THE CLASS CERTIFICATION                      -6-         One Convention Place
                                                                    Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                           701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                       Seattle, Washington 98101-3927
                                                                    (206) 292-9988
     1713929.doc/012821 1818/8544-0039
                    Case 3:19-cv-06025-BJR Document 62 Filed 01/28/21 Page 7 of 7




 1                                                   STINSON LLP

 2
                                                     By /s Jeremy A. Root (pro hac vice)
 3
                                                         Jeremy A. Root, pro hac vice
 4                                                   Stinson LLP
                                                     230 W. McCarty Street
 5                                                   Jefferson City, MO 65101
                                                     Telephone: 573-636-6263
 6                                                   E mail:       jeremy.root@stinson.com
 7

 8                                                   ALSTON & BIRD

 9
                                                     By /s Tiffany Powers (pro hac vice)
10                                                   By /s Cari K. Dawson (pro hac vice)
                                                         Tiffany Powers, pro hac vice
11
                                                         Cari K. Dawson, pro hac vice
12                                                   Alston & Bird
                                                     One Atlantic Center
13                                                   1201 West Peachtree Street, Suite 4900
                                                     Atlanta, GA 30309-3424
14                                                   Telephone: 404-881-7000
15                                                   E-mail:       tiffany.powers@alston.com
                                                     E-mail:       cari.dawson@alston.com
16

17                                                   Attorneys for Defendant State Farm Life
                                                     Insurance Company
18
19

20

21

22

23

24

25
     STATE FARM LIFE’S REPLY MEMORANDUM                           Betts
                                                                  Patterson
     IN FURTHER SUPPORT OF ITS MOTION TO                          Mines
     AMEND THE CLASS CERTIFICATION                  -7-           One Convention Place
                                                                  Suite 1400
     SCHEDULE AND ENLARGE PAGE LIMITS FOR                         701 Pike Street
     RELATED BRIEFING – NO. 3:19-cv-06025-BJR                     Seattle, Washington 98101-3927
                                                                  (206) 292-9988
     1713929.doc/012821 1818/8544-0039
